Citation Nr: 0916544	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  08-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2007, a 
statement of the case was issued in December 2007, and a 
substantive appeal was received in January 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board feels that further 
development is necessary before a decision on the merits may 
be made.  Service treatment records show that the Veteran was 
hospitalized for a respiratory disability in January 1945.  
The examiners at that time seemed to have difficulty in 
diagnosing the disability, finally settling on broncho 
pneumonia.   Post-service, the Veteran underwent surgery to 
remove a lesion of the right lung in January 1968.  The 
examiners diagnosed chronic fibrocaseous granulomatous 
inflammation, also noting histological changes suggestive of 
tuberculosis.  The Veteran claims he was placed in the 
tuberculosis ward while in service, which was the only time 
he was exposed to tuberculosis.  As there is competent 
evidence of a current disability, evidence establishing that 
an event or injury occurred in service, an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service, but 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim, the Board has 
determined a VA examination is necessary to make a decision 
on the claim.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any respiratory 
disability, to include tuberculosis.  It 
is imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should provide 
a clear rationale that includes a 
discussion of the facts and the medical 
principles involved.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should respond 
to the following:
		
As to any current respiratory 
disability, offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the lesion of the right lung which 
was surgically removed in 1968 was 
related to respiratory disability 
documented during service and/or to his 
hospitalization for a respiratory 
disability while in service.  

All opinions should provide a medical 
rationale for any conclusions.

2.  The RO should then determine if 
service connection is warranted for any 
respiratory disability, to include 
residuals of the 1968 lung surgery.  
Unless all benefits sought are granted, 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



